Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the constitution of the United States was presented and necessarily passed upon. The appellant contended that the receipt in evidence of the medical examiner's report and the testimony as to the cause of death based thereon violated the due process provision of the Fourteenth Amendment of the Constitution of the United States. This court held to the contrary." *Page 665